Citation Nr: 0336434	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-00 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than September 1, 
1997, for the grant of dependency and indemnity compensation.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1949 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant, through her attorney, argues that her 
application for burial benefits put VA on notice of the 
veteran's death and that VA should have sent her forms to 
file a claim for dependency and indemnity compensation, 
citing 38 C.F.R. § 3.150 (2003).  She further argues, without 
citation, that because she was not provided the claim forms, 
the filing time for dependency and indemnity compensation was 
tolled.  The Board will not address this argument at this 
time.  We note that, in essence, the appellant is basing a 
claim for dependency and indemnity compensation on a claim 
for burial benefits.  Such a situation was addressed by the 
Court of Appeals for Veterans Claims (Court) in Shields v. 
Brown, 8 Vet. App. 346 (1995).  At 349, the Court explained 
that a claim for burial benefits is not an informal claim for 
dependency and indemnity compensation, and is not a basis for 
an earlier effective date for dependency and indemnity 
compensation.  As detailed below the RO must notify the 
appellant as to what could be a basis for an earlier 
effective date and the evidence needed to substantiate such a 
claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002), the Court 
specifically held that amended section 5103(a) and new § 
3.159(b) require VA to inform the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  The Court 
held that the Board's failure to enforce compliance with 
those requirements is remandable error.  Quartuccio, 16 Vet. 
App. 183, 187 (2002); see also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).

The Board's initial review does not disclose any attempt to 
comply with VCAA in regards to the claim for an earlier 
effective date.  While the statement of the case provided the 
applicable law and regulations, it did not tell the appellant 
what she had to submit to substantiate the claim for an 
earlier effective date.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, , 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As a result of the Federal 
Circuit decision, the Board no longer has authority to cure 
VCAA deficiencies.  The result is that the RO must provide 
the notice required by VCAA.  

Under the circumstances presented here, in compliance with 
VCAA, the RO must review evidence and send the appellant a 
letter notifying her as to what is needed to substantiate a 
claim for an earlier effective date, what evidence VA will 
develop and what she must submit to substantiate the claim.  

Generally, the date the claim is received will be the 
effective date of benefits.  38 U.S.C.A. § 5110(a) (West 
2002).  The effective date of an award of dependency and 
indemnity compensation shall be fixed in accordance with 
facts found, but shall not be earlier than the date of 
receipt of the application therefore.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002).  The appellant should be told that 
to substantiate a claim for an earlier effective date she 
should submit evidence that she filed the claim at an earlier 
date and that claim was not finally adjudicated but was still 
open.  

The effective date of an award of dependency and indemnity 
compensation for which application is received within one 
year from the date of death shall be the first day of the 
month in which death occurred.  38 U.S.C.A. § 5110(d)(1) 
(West 2002).  In this case, in February 2000, a Decision 
Review Officer noted that the claim had been received in 
August 12, 1998 and that benefits had been granted as of the 
first day of the next month, September 1, 1998.  He also 
noted that service connection for respiratory cancers had 
been authorized as of June 1994.  He found that he could go 
back a year before the claim was received and authorized an 
effective date on September 1, 1997.  

An earlier effective date may also be based on clear and 
unmistakable error (CUE) in a previous final decision.  
However, CUE is a very specific and rare kind of "error."  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Thus 
even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,"  (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  The appellant 
should be told what sort of evidence she must submit to 
substantiate a claim for an earlier effective date by way of 
CUE.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the appellant of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf. 

2.  Thereafter, the RO should 
readjudicate this claim in light of any 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If appropriate, the appellant 
and her representative should be provided 
a SSOC.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



